Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 and 42 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites wherein the one or more acquired images are one of contrast enhanced or non-contrast enhanced images. The examiner notes that the image must be one of contrast enhanced or not contrast enhanced so this does not really further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14- 17, 19, 21, 40 -43 45 and 47   rejected under 35 U.S.C. 101 because the claimed invention is directed to a abstract idea of a mental process without significantly more. 


Re claim 14 The claim(s) recite(s)  “defining a plurality of regions of interest within the portion of the organ; characterizing the regions of interest based on predetermined criteria; and presenting the characterization of the regions of interest to a user”. 

The limitation of “defining a plurality of regions of interest within the portion of the organ; characterizing the regions of interest based on predetermined criteria; and presenting the characterization of the regions of interest to a user”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the above steps from practically being performed in the mind. The examiner notes that “defining a plurality of regions…” could easily be performed by mentally thinking of the regions. Further “characterizing the regions…” could easily be performed by merely mentally performing the characterization”. Finally “presenting the characterization…” could easily be done by person describing the characterization to a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.





This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, “using an imaging device to acquire one or more images including at least a portion of an organ of a subject”. The examiner notes that this is insignificant extra solution activity of mere data gathering. The processes merely describes a generic process of imaging an organ using a generic imager  to generate the image on which to perform the process. This does not add a meaningful limitation to the claim. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with an generic imager component. The claim is directed to an abstract idea.




The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the claim only recites one additional element, “using an imaging device to acquire one or more images including at least a portion of an organ of a subject”. The examiner notes that this amounts to no more than insignificant extra solution activity of mere data gathering. The processes merely describes a well known process of imaging using an imager an organ to generate the image on which to perform the process. Mere  data gathering using a generic imaging component  cannot provide an inventive concept. The claim is not patent eligible.


Re claim 15 this claim element merely further describes the data being gathered in the extra solution activity i.e. names the particular.  This does not meaningfully affect the analysis stated in claim 14.

The abstract idea  recited is the same.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, “using an imaging device to acquire one or more images including at least a portion of an organ of a subject”  and “wherein the organ is one of a lung and liver”. The examiner notes that this is insignificant extra solution activity of mere data gathering. The processes merely describes a generic process of imaging an organ using a generic imager  to generate the image on which to perform the process. This does not add a meaningful limitation to the claim. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with an generic imager component. The claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Asa stated above, the claim only recites one additional element, “using an imaging device to acquire one or more images including at least a portion of an organ of a subject” and “wherein the organ is one of a lung and liver”. The examiner notes that this amounts to no more than insignificant extra solution activity of mere data gathering using a generic imaging component . The processes merely describes a well known process of imaging using an imager an organ to generate the image on which to perform the process. Mere data gathering using a generic imaging component  cannot provide an inventive concept. The claim is not patent eligible.


Re claim 16 The examiner notes that “wherein the one or more acquired images are one of contrast enhanced or non-contrast enhanced images” does not actually further limit the claim since the image must be one or the other, therefore the analysis is the same as in claim 14.

Re claim 17 The claim additionally recites wherein using the imaging device comprises using a computed tomography (CT) imaging device to acquire one or more CT images of the at least a portion of the organ of the subject.

The abstract idea  recited is the same.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, “using an imaging device to acquire one or more images including at least a portion of an organ of a subject”  and “wherein using the imaging device comprises using a computed tomography (CT) imaging device to acquire one or more CT images of the at least a portion of the organ of the subject” . The examiner notes that this is insignificant extra solution activity of mere data gathering using a generic CT scanner. The processes merely describes a generic process of imaging using a  generic CT imaging device to generate the image on which to perform the process. This does not add a meaningful limitation to the claim. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with a generic CT imager component. The claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Asa stated above, the claim only recites one additional element, “using an imaging device to acquire one or more images including at least a portion of an organ of a subject” and “wherein using the imaging device comprises using a computed tomography (CT) imaging device to acquire one or more CT images of the at least a portion of the organ of the subject”. The examiner notes that this amounts to no more than insignificant extra solution activity of mere data gathering. The processes merely describes a well known process of imaging using a CT  imager  to generate the image on which to perform the process. Mere data gathering using a well known generic CT iamger cannot provide an inventive concept. The claim is not patent eligible.


Re claim 19 recites  “defining an area of the at least the portion of the organ of the subject within the one or more images”. The examiner nots that this elements could also be performed in the mind, i.e. one could easily define the area mentally which merely adds to the mental process forming the abstract idea of claim 14 .


This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, “using an imaging device to acquire one or more images including at least a portion of an organ of a subject”. The examiner notes that this is insignificant extra solution activity of mere data gathering. The processes merely describes a generic process of imaging an organ using a generic imager  to generate the image on which to perform the process. This does not add a meaningful limitation to the claim. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with an generic imager component. The claim is directed to an abstract idea.




The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Asa stated above, the claim only recites one additional element, “using an imaging device to acquire one or more images including at least a portion of an organ of a subject”. The examiner notes that this amounts to no more than insignificant extra solution activity of mere data gathering. The processes merely describes a process of imaging using an generic imager   to generate the image on which to perform the process. Mere data gathering using a generic imaging component  cannot provide an inventive concept. The claim is not patent eligible.


Re claim 21 The claim recites wherein defining the area comprises automatically defining the area of the at least a portion of the organ. The examiner nots that this elements could also be performed in the mind, i.e. one could easily define the area mentally which merely adds to the mental process forming the abstract idea of claim 14 .

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, “using an imaging device to acquire one or more images including at least a portion of an organ of a subject”. The examiner notes that this is insignificant extra solution activity of mere data gathering. The processes merely describes a generic process of imaging an organ using a generic imager  to generate the image on which to perform the process. This does not add a meaningful limitation to the claim. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with an generic imager component. The claim is directed to an abstract idea.




The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Asa stated above, the claim only recites one additional element, “using an imaging device to acquire one or more images including at least a portion of an organ of a subject”. The examiner notes that this amounts to no more than insignificant extra solution activity of mere data gathering. The processes merely describes a well known process of imaging using an imager an organ to generate the image on which to perform the process. Mere data gathering using a generic imaging component cannot provide an inventive concept. The claim is not patent eligible.


Re claim 40 The claim(s) recite(s)  “defining a plurality of regions of interest within the portion of the organ; characterizing the regions of interest based on predetermined criteria; and presenting the characterization of the regions of interest to a user”. 

The limitation of “defines a plurality of regions of interest within the portion of the organ; characterizes the regions of interest based on predetermined criteria; and presents the characterization of the regions of interest to a user”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other the generic processor and memory nothing in the claim elements  precludes the above steps from practically being performed in the mind. The examiner notes that “defines a plurality of regions…” could easily be performed by mentally thinking of the regions. Further “characterizes  the regions…” could easily be performed by merely mentally performing the characterization”. Finally “presents the characterization…” could easily be done by person describing the characterization to a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements, “A system comprising: an imaging device configured to acquire one or more images including at least a portion of an organ of a subject; and a computing device comprising at least one processor and memory”  The examiner notes that the imaging component  is  using a generic imager to perform insignificant extra solution activity of mere data gathering. The element  merely describes a well known process of imaging an organ using a generic imager  to generate the image on which to perform the process. This does not add a meaningful limitation to the claim. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with an generic imager component.  Further the claim recites using a processor and a memory to perform the above  mental steps. The processor and memory  steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond performing the processes with generic computer components. 

The combination of these merely a generic imager gathering data in an insignificant extra solution activity  and performing mental steps with a processor and memory on the image these are generic well know components .   Accordingly, the combination of  additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with an generic imager component and performing mental steps on a generic processor . The claim is directed to an abstract idea




The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the claim only recites  additional elements, “A system comprising: an imaging device configured to acquire one or more images including at least a portion of an organ of a subject; and a computing device comprising at least one processor and memory ”. The examiner notes that imaging device capturing an image amounts to no more than a generic image element performing insignificant extra solution activity of mere data gathering. The element merely describes a well known process of imaging using an imager an organ to generate the image on which to perform the process. Mere data gathering  cannot provide an inventive concept. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor  and memory to perform to perform the mental steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The combination of an  generic imager to gather data  and a generic   processor to perform a mental processes. Accordingly the additional elements  amount to merely a generic imager to  gathering data in an  insignificant extra solution activity  and performing mental steps with a processor and memory. Using a generic imager to perform Insignificant extra solution activity to gather data combined with  mere instructions to apply an judicial except exception using  generic computer components cannot provide an inventive concept.  The claim is not patent eligible.

Re claim 41 this claim element merely further describes the data being gathered in the extra solution activity i.e. names the particular.  This does not meaningfully affect the analysis stated in claim 40.

The abstract idea  recited is the same.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements , “A system comprising: an imaging device configured to acquire one or more images including at least a portion of an organ of a subject; and a computing device comprising at least one processor and memory ” “wherein the organ is one of a lung and liver.”. The examiner notes that the imaging component  is  using a generic imager to perform insignificant extra solution activity of mere data gathering. The element  merely describes a well known process of imaging an organ using a generic imager  to generate the image on which to perform the process. This does not add a meaningful limitation to the claim. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with an generic imager component.  Further the claim recites using a processor and a memory to perform the above  mental steps. The processor and memory  steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond performing the processes with generic computer components. 

The combination of these merely a generic imager gathering data in an insignificant extra solution activity  and performing mental steps with a processor and memory on the image these are generic well know components .   Accordingly, the combination of  additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with an generic imager component and performing mental steps on a generic processor . The claim is directed to an abstract idea




The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the claim only recites  additional elements, “A system comprising: an imaging device configured to acquire one or more images including at least a portion of an organ of a subject; and a computing device comprising at least one processor and memory ”. The examiner notes that imaging device capturing an image amounts to no more than a generic image element performing insignificant extra solution activity of mere data gathering. The element merely describes a well known process of imaging using an imager an organ to generate the image on which to perform the process. Mere data gathering  cannot provide an inventive concept. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor  and memory to perform to perform the mental steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The combination of an  generic imager to gather data  and a generic   processor to perform a mental processes. Accordingly the additional elements  amount to merely a generic imager to  gathering data in an  insignificant extra solution activity  and performing mental steps with a processor and memory. Using a generic imager to perform Insignificant extra solution activity to gather data combined with  mere instructions to apply an judicial except exception using  generic computer components cannot provide an inventive concept.  The claim is not patent eligible.

Re claim 42  The examiner notes that “wherein the one or more acquired images are one of contrast enhanced or non-contrast enhanced images” does not actually further limit the claim since the image must be one or the other, therefore the analysis is the same as in claim 14.

Re claim 43  

The abstract idea recited is the same.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements , “A system comprising: an imaging device configured to acquire one or more images including at least a portion of an organ of a subject; and a computing device comprising at least one processor and memory ” “wherein using the imaging device comprises using a computed tomography (CT) imaging device to acquire one or more CT images of the at least a portion of the organ of the subject”. The examiner notes that the imaging component  is  using a generic imager to perform insignificant extra solution activity of mere data gathering. The element  merely describes a well known process of imaging an organ using a generic CT imager  to generate the image on which to perform the process. This does not add a meaningful limitation to the claim. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with a generic imager component.  Further the claim recites using a processor and a memory to perform the above  mental steps. The processor and memory  steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond performing the processes with generic computer components. 

The combination of these merely a generic imager gathering data in an insignificant extra solution activity  and performing mental steps with a processor and memory on the image these are generic well know components .   Accordingly, the combination of  additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with an generic CT imager component and performing mental steps on a generic processor . The claim is directed to an abstract idea




The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the claim only recites  additional elements, “A system comprising: an imaging device configured to acquire one or more images including at least a portion of an organ of a subject; and a computing device comprising at least one processor and memory ”. The examiner notes that imaging device capturing an image amounts to no more than a generic CT imager element performing insignificant extra solution activity of mere data gathering. The element merely describes a well known process of imaging using an imager an organ to generate the image on which to perform the process. Mere data gathering  cannot provide an inventive concept. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor  and memory to perform to perform the mental steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The combination of an  generic CT imager to gather data  and a generic   processor to perform a mental processes. Accordingly the additional elements  amount to merely a generic imager to  gathering data in an  insignificant extra solution activity  and performing mental steps with a processor and memory. Using a generic imager to perform Insignificant extra solution activity to gather data combined with  mere instructions to apply an judicial except exception using  generic computer components cannot provide an inventive concept.  The claim is not patent eligible.

Re claim 45 recites  “defining an area of the at least the portion of the organ of the subject within the one or more images”. The examiner nots that this elements could also be performed in the mind, i.e. one could easily define the area mentally which merely adds to the mental process forming the abstract idea of claim 40.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements , “A system comprising: an imaging device configured to acquire one or more images including at least a portion of an organ of a subject; and a computing device comprising at least one processor and memory”  The examiner notes that the imaging component  is  using a generic imager to perform insignificant extra solution activity of mere data gathering. The element  merely describes a well known process of imaging an organ using a generic imager  to generate the image on which to perform the process. This does not add a meaningful limitation to the claim. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with an generic imager component.  Further the claim recites using a processor and a memory to perform the above  mental steps. The processor and memory  steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond performing the processes with generic computer components. 

The combination of these merely a generic imager gathering data in an insignificant extra solution activity  and performing mental steps with a processor and memory on the image these are generic well know components .   Accordingly, the combination of  additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with an generic imager component and performing mental steps on a generic processor . The claim is directed to an abstract idea




The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the claim only recites  additional elements, “A system comprising: an imaging device configured to acquire one or more images including at least a portion of an organ of a subject; and a computing device comprising at least one processor and memory ”. The examiner notes that imaging device capturing an image amounts to no more than a generic image element performing insignificant extra solution activity of mere data gathering. The element merely describes a well known process of imaging using an imager an organ to generate the image on which to perform the process. Mere data gathering  cannot provide an inventive concept. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor  and memory to perform to perform the mental steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The combination of an  generic imager to gather data  and a generic   processor to perform a mental processes. Accordingly the additional elements  amount to merely a generic imager to  gathering data in an  insignificant extra solution activity  and performing mental steps with a processor and memory. Using a generic imager to perform Insignificant extra solution activity to gather data combined with  mere instructions to apply an judicial except exception using  generic computer components cannot provide an inventive concept.  The claim is not patent eligible.

Re claim 47 The claim recites wherein defining the area comprises automatically defining the area of the at least a portion of the organ. The examiner nots that this elements could also be performed in the mind, i.e. one could easily define the area mentally which merely adds to the mental process forming the abstract idea of claim 40.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements , “A system comprising: an imaging device configured to acquire one or more images including at least a portion of an organ of a subject; and a computing device comprising at least one processor and memory”  The examiner notes that the imaging component  is  using a generic imager to perform insignificant extra solution activity of mere data gathering. The element  merely describes a well known process of imaging an organ using a generic imager  to generate the image on which to perform the process. This does not add a meaningful limitation to the claim. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with an generic imager component.  Further the claim recites using a processor and a memory to perform the above  mental steps. The processor and memory  steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond performing the processes with generic computer components. 

The combination of these merely a generic imager gathering data in an insignificant extra solution activity  and performing mental steps with a processor and memory on the image these are generic well know components .   Accordingly, the combination of  additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond gathering data with an generic imager component and performing mental steps on a generic processor . The claim is directed to an abstract idea




The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the claim only recites  additional elements, “A system comprising: an imaging device configured to acquire one or more images including at least a portion of an organ of a subject; and a computing device comprising at least one processor and memory ”. The examiner notes that imaging device capturing an image amounts to no more than a generic image element performing insignificant extra solution activity of mere data gathering. The element merely describes a well known process of imaging using an imager an organ to generate the image on which to perform the process. Mere data gathering  cannot provide an inventive concept. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor  and memory to perform to perform the mental steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The combination of an  generic imager to gather data  and a generic   processor to perform a mental processes. Accordingly the additional elements  amount to merely a generic imager to  gathering data in an  insignificant extra solution activity  and performing mental steps with a processor and memory. Using a generic imager to perform Insignificant extra solution activity to gather data combined with  mere instructions to apply an judicial except exception using  generic computer components cannot provide an inventive concept.  The claim is not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-19,  21-26  40-45 and 47-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. US 2007/0274583.

Re claim 14 Sugiyama discloses A method comprising: using an imaging device to acquire one or more images including at least a portion of an organ of a subject (see paragraph 67 CT images chest portion including lungs); defining a plurality of regions of interest within the portion of the organ  (see paragraph 69 note the lung is further segmented into regions see also figure 2a step s2  ); characterizing the regions of interest based on predetermined criteria (see paragraph 64 note that statistical analysis is performed to determine a VR parameter); and presenting the characterization of the regions of interest to a user (see paragraph 81 and 82 note that the VR parameter is used to generate an image and display it ).


Re claim 15 Sugiyama discloses wherein the organ is one of a lung and liver (see paragraph 67 ).

Re claim 16 wherein the one or more acquired images are one of contrast enhanced or non-contrast enhanced images ( the examiner notes that the images must be one of  contrast enhanced or non-contrast enhanced). 


Re claim 17 Sugiyama discloses wherein using the imaging device comprises using a computed tomography (CT) imaging device to acquire one or more CT images of the at least a portion of the organ of the subject (see paragraph 67).

Re claim 18 Sugiyama discloses defining the plurality of regions of interest comprises applying a thresholding technique to the one or more images (see paragraph  69 note that regions are found based on thresholding).

Re claim 19 Sugiyama discloses further comprising defining an area of the at least the portion of the organ of the subject within the one or more images (see paragraph 68 note that region corresponding to the lung is segmented).

Re claim 21 Sugiyama discloses wherein defining the area comprises automatically defining the area of the at least a portion of the organ (see paragraph 69 note that regions of the lung are automatically defined).

Re claim 22 Sugiyama discloses wherein characterizing the regions of interest comprises automatically characterizing statistics of voxel values inside the regions of interest ( see paragraph 74 76 note that H.U. values of voxels are histogram and analyzed ).


Re claim 23 Sugiyama discloses wherein defining the plurality of regions of interest comprises: generating an intensity map of the potential regions of interest (see paragraph 68 note that a lung region is extracted, note this determined  lung region is an intensity map of the lung region i.e it as an image of  the CT values); and using the intensity map to define the regions of interest (see note that the CT data is thresholded to extract the regions  ).

Re claim 24 Sugiyama discloses wherein characterizing the regions of interest comprises generating a histogram based on the intensity map (see paragraph 64 note that histogram is generated from the HU values of the region ).

Re claim 25 Sugiyama discloses wherein generating the histogram comprises generating the histogram based on a number of Hounsfield units within the regions of interest (see paragraph 64 note that histogram is generated from the HU values of the region  see also paragrapsh 72-74) .

Re claim 26 Sugiyama discloses further comprising applying statistics to the histogram to result in the characterization of the regions of interest (see paragraph 64).

Re claim 40 Sugiyama discloses  a system comprising: an imaging device configured to acquire one or more images including at least a portion of an organ of a subject (see paragraph 67 CT images chest portion including lungs); and a computing device comprising at least one processor and memory (see paragraph 55 note that a processor and memory are used to preform the function) that: defines a plurality of regions of interest within the portion of the organ(see paragraph 69 note the lung is further segmented into regions see also figure 2a step s2 ); characterizes the regions of interest based on predetermined criteria (see paragraph 64 note that statistical analysis is performed to determine a VR parameter); and presents the characterization of the regions of interest to a user(see paragraph 81 and 82 note that the VR parameter is used to generate an image and display it ).

Re claims 41- 45 and 48-52 the examiner notes that the additional features of these claims 15-19 and 21-26


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. US 2007/0274583 in view of  Wang US 2017.


Re claim 20 Sugiyama discloses the features of claim 14  and wherein defining the area comprises using an  thresholding technique to segment the organ of the subject  (see paragraph 68 note that region corresponding to the lung is segmented with thresholding). Sugiyama does not expressly disclose  wherein defining the area comprises using an Otsu thresholding technique to segment the organ of the subject.  Wang disclose wherein defining the area comprises using an Otsu thresholding technique to segment the organ of the subject (see paragraph 95). The motivation to combine is ”Using the threshold method, the non-lung tissue of a human body may be distinguished from the tissue relating to a lung including a lung organ, an airway, a lung tissue, and/or a background.“ It would have been obvious to use the otsu method of thresholding in place of the thresholding of Sugiyama and the results (lung tissue is segmented) would have been the same and predictable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sugiyama and Wang to reach the aforementioned advantage.



Re claim 46 Sugiyama discloses the features of claim 45  and wherein defining the area comprises using an  thresholding technique to segment the organ of the subject  (see paragraph 68 note that region corresponding to the lung is segmented with thresholding). Sugiyama does not expressly disclose  wherein defining the area comprises using an Otsu thresholding technique to segment the organ of the subject.  Wang disclose wherein defining the area comprises using an Otsu thresholding technique to segment the organ of the subject (see paragraph 95). The motivation to combine is ”Using the threshold method, the non-lung tissue of a human body may be distinguished from the tissue relating to a lung including a lung organ, an airway, a lung tissue, and/or a background.“ It would have been obvious to use the otsu method of thresholding in place of the thresholding of Sugiyama and the results (lung tissue is segmented) would have been the same and predictable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sugiyama and Wang to reach the aforementioned advantage.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669